UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-1694



MEL M. MARIN,

                                              Plaintiff - Appellant,

          versus


MARYLAND BOARD OF LAW EXAMINERS; CHARLES H.
DORSEY,   JR.;  JOHN   F.  MUDD; ROBERT  H.
REINHARDT; CHRISTOPHER B. KEHOE,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
96-3070-CCB)


Submitted:   July 30, 1998                 Decided:   August 25, 1998


Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mel M. Marin, Appellant Pro Se. John Joseph Curran, Jr., Attorney
General, Julia Melville Freit, OFFICE OF THE ATTORNEY GENERAL OF
MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mel M. Marin appeals the district court’s orders dismissing

his civil action and denying his motions for reconsideration and to

amend his complaint. Our review of the record and the district

court’s opinions discloses no reversible error. Accordingly, we

affirm on the reasoning of the district court. Marin v. Maryland

Bd. of Law Examiners, No. CA-96-3070-CCB (D. Md. Aug. 5, 1997; Apr.

7, 1998). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2